      Case 7:20-cv-00513-KMK-PED Document 22 Filed 11/02/20 Page 1 of 1



        ESTATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 -X
SAMANTHA TAMARA KENNY PEKEZ,
                                                                          ORDER
                               Plaintiff,
                                                                 20 Civ. 00513 (KMK)(PED)
               -against-


COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
                                                 -X



PAUL E. DAVISON, U.S.M.J.:


       On July 14, 2020, defendant filed a motion for judgment on the pleadings.

       Plaintiffs opposition to the motion, if any, was due 60 days thereafter. To date, no
opposition to the motion has been filed.


       In recognition of the fact that plaintiff is proceeding pro se, plaintiff is granted an
additional 30 days, until December 2, 2020 to file any opposition she chooses to submit.


       If plaintiff does not oppose defendant's motion, this Court will decide the motion based
solely on defendant's submission.



Dated: November 2, 2020                        SO ORDERED
       White Plains, New York




                                              "PAUL E. DAVTSON, U.S.MJ




Chambers mailed a copy of this Order to:
Samantha Tamara Kenny Perez
144 Elm Street
StatenIsland,NY10310
